Citation Nr: 1451838	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-00 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a headache disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1975 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville Kentucky.  This matter was previously before the Board in May 2014 at which time the case was remanded for additional evidentiary development.  There has been substantial compliance with the Board's May 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's file before the Board is contained in both Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  A lumbar spine disorder was not manifest during service and arthritis was not manifest within one year of separation from service.

2.  An inservice headache in June 1975 was acute and resolved.  A present headache disorder was not manifest in service and is unrelated to service. 

3.  A cervical spine disorder did not manifest in service and current cervical spine disorder is unrelated to service.

4.  An acquired psychiatric disorder was not manifest during service and current psychiatric disorder is unrelated to service; components of a personality disorder were manifest during service.



CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred or aggravated in active service, nor may arthritis be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 11101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).

2.  A headache disorder was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  A cervical spine disorder was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  An acquired psychiatric disorder was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. § 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  VA initially notified the appellant in November 2009 of the information and evidence needed to substantiate and complete a claim for service connection for the disabilities being claimed to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims including obtaining VA and private treatment records, records from the Social Security Administration (SSA) and affording him VA examinations.  He was also offered the opportunity to testify at a hearing before the Board which he declined.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II.  Facts

The Veteran's service treatment records show that he was seen in a medical facility in June 1975 complaining of head trauma.  He said that he fell and hit his head on asphalt and complained of feeling dizzy and of having a severe headache.  He was noted to have a one inch laceration above his right eye and was assessed as having a possible skull fracture.  Skull x-rays were normal.  His wound was cleaned and he was prescribed Davrocet.  He was also given a 24 hour profile.

A November 1975 service treatment record shows that the Veteran reported to sick call requesting a psychiatric evaluation for his inability to adjust to the Naval service.  He also requested a military discharge.  The record notes that he had multiple disciplinary actions in the past.  He was assessed as showing characteristics of an immature personality with refusal to accept reasonability for his actions and lack of goal-directed behavior.  The examiner found that he showed no motivation to adapt to the military and would probably continue to be a disciplinary burden.  He recommended that the Veteran be administratively discharged from the military.  

The Veteran was found at a November 1975 Release from Active Duty physical examination to have a normal clinical evaluation of the spine as well as normal clinical psychiatric and neurological evaluations.  He reported on a November 1975 Report of Medical History that "[he felt] great!", and denied a history of recurrent back pain, frequent or severe headache, or depression or excessive worry.

A January 1978 discharge record from Appalachian Regional Hospitals shows that the Veteran was admitted overnight for observation for cerebral concussion, not confined, and for multiple lacerations and contusions after being" beaten up".

In June 1993, the Veteran was evaluated by a private neurosurgeon, Dr. Tibbs, who reported that the Veteran was seen for complaints of low back pain that he reported started in April 1993.  According to the Veteran on that date he was working as a truck driver and was tarping his truck when the pain hit him.  He reported experiencing mostly low back pain with radiating pain into the left hip and leg and down the thigh to the knee.  He was ordered to undergo a magnetic imaging resonance (MRI) of the spine.

In a July 1993 report, Dr. Tibbs reported that the Veteran definitely had a large lumbar disc herniation at L5-S1 and recommended lumbar microdiscectomy which the Veteran underwent in July 1993.  The July 1993 operative report shows that the Veteran had had severe back and leg pain since injuring his back in April 1993 at work.  

Follow up records from Dr. Tibbs in October 1993 and December 1993 show that he had presented with a very large lumbar disk herniation and that surgery had relieved his severe leg pain, but that he was complaining of severe back pain.  He went on to report that a follow-up MRI scan showed that the large herniated disk at L4-S1 on the left had been removed and there was no residual or recurrent disk herniation or nerve entrapment.  He further reported that the Veteran had considerable degenerative change at L5-S1 with resorptive end-plate changes which reflected a relatively advanced degenerative pattern for a man of his age.

In April 1994, the Veteran was referred to a neurologist who reported that the Veteran was injured at work in April 1993 when his back went out on him after picking up a tarp that he was getting ready to load onto a coal truck.  The Veteran's present complaints included severe low back pain and pain down both legs.  He was noted to have none of these problems prior to the accident.  

Private hospital records from the pain management center of Good Samaritan Hospital show that the Veteran was admitted in June 1994 for pain in the lower back radiating to the left hip, leg, and calf and the right leg.  These records reflect the Veteran's report that his pain problems began when he was lifting a tarp to put on a load of coal at work in April 1993 and note that he had filed a Workers' Compensation Claim.  They also show that he had no history of prior pain in the back or leg problems.  According to these records, the Veteran had done well postoperatively following surgery in July 1993 for approximately one week before experiencing some recurring back and leg pain.  A MRI performed in November 1993 reportedly showed some granulation tissue at the operative site.  The Veteran was prescribed medication, a TENS unit and lumbar roll.  He was assessed as having status-post injury, lifting, with laminectomy and discectomy of the left at L5-S1.  

On file are records dated in September 1994 from orthopedic surgeon, Dr. Vaughan, who reported on initial examination that the Veteran was being seen for complaints of lower back pain and bilateral leg pain.  He said the Veteran injured himself in April 1993 while bending over to pick up a tarp for a coal truck he was driving.  He further noted that the Veteran was eventually referred to Dr. Tibbs who ordered a MRI showing a herniated disc and that surgery was performed in July 1993.  He said he thought that the Veteran had chronic pain in his back and legs due to a combination of perineural fibrosis and also some foraminal stenosis at L5/S1.  

Social Security Administration records include a March 1996 decision finding the Veteran disabled as of April 1993 due to disorders of the back and affective disorders.  These records show that he injured his back at work in April 1993 when he bent down to pick up a tarp for a coal truck he was driving.  They also note that he primarily had a physical condition with secondary mental affects.  His listed impairments included status post laminectomy and discectomy, depression secondary to physical condition and chronic pain syndrome.  

A November 2009 medical report from Kentucky River Community Care shows that the Veteran was seen with a main complaint of depression and anxiety.  He was noted to have a long history of anxiety and depression which began after his return from military service in 1975.  He was noted to have fallen in service suffering a head and neck injury with chronic back pain ever since.  He was assessed as having major depressive disorder, recurrent, severe without psychosis; and chronic neck and back pain.  He was also assessed as having severe medical and psychosocial issues.

On file is a November 2009 statement from Dr. Prater who said he had reviewed the Veteran's Navy records and that the Veteran had sustained a head injury in service in June 1975.  He went on to state that the Veteran has had headaches, neck pain, and back pain for several years and opined that some of his current symptoms are causally related to his head injury while serving in the Navy.  He explained that "injuries can cause symptoms later in life and predispose one to develop degenerative spine problems later in life."

On file are statements dated in December 2009 from three of the Veteran's friends/family reporting that he has had severe headaches, averaging two to three times a month, for as long as they've known him which was as long as 10 years.  They also asserted that his headaches cause him to have depression.

In April 2010, the Veteran underwent a VA examination for his claimed back, neck and headache disabilities.  The examiner relayed the Veteran's inservice injury in June 1975 noting that the record showed that he fell from a cat walk striking his head which resulted in a headache.  She noted that a skull series was negative and the Veteran was treated with rest and a 24 hour profile.  She further noted that the Veteran had a laceration above the right eye that was sutured.  She indicated there was no further reference in the records about neck pain and headaches until 2009.

The April 2010 examiner diagnosed the Veteran as having degenerative joint disease of the lumbosacral spine and opined that the condition was less likely as not caused by or a result of the fall incurred during active duty.  She remarked that there was one instance of a fall and no further mention until an on the-job injury 17 years later resulting in herniated nucleus pulposes.  She noted that the Veteran had worked those years in physically demanding job(s) and said she based her opinion on the History and Physical with a review of records as noted, as well as on medical training, clinical experience and expertise.

With respect to headaches, the April 2010 examiner reported that records show that the Veteran fell in service and had a headache at the time of injury.  She also noted that that there was no further reference in the records about headaches until 2009.  She concluded with respect to headaches that there was no diagnosis and no current headache.  She opined that headache was not caused by or a result of the fall incurred during active duty.  She reported that there is only one instance of headache, at the time of injury, and no migraine or evidence of post-trauma headaches.  She said her opinion was based on the History and Physical with a review of records as noted, as well as on medical training, clinical experience and expertise.

In regard to the claimed cervical condition, the April 2010 examiner noted that the Veteran did have a fall in 1977, but noted that there was no documentation of loss of consciousness or hospitalization and no evidence for cervical/neck condition later.  She also noted that there was no further reference in the records pertaining to neck pain until 2009.  She concluded that there was no cervical diagnosis and opined that a cervical spine condition is less likely as not caused by or a result of the fall incurred during active duty.  She explained that there were no neck/cervical pain or findings after the initial injury and (present) x-rays showed minimal findings, even less than expected for the Veteran's age.  She said her opinion was based on this History and Physical with a review of records as noted, as well as on medical training, clinical experience and expertise.

Also in April 2010 the Veteran underwent a VA psychiatric examination.  The examiner reported that he was giving the Veteran the benefit of the doubt as to the diagnosis of dysthymia on the basis of his complaints of insomnia and low energy which were never volunteered but only given in response to direct questioning.  He added that the Veteran did not meet the requirement of major depression.  He noted that the Veteran had sought psychiatric treatment 10 days prior to filing his claim, and he never discussed this problem with his primary care physician whom he described as a friend.  He stated that his symptoms have only come about in the past 5-6 years and his premilitary, military, and post military history have some features of antisocial traits.

He opined that the Veteran's dysthymia is less likely as not caused as a result of his inability to adjust to the Navy as he was discharged two weeks after going AWOL and had previously undergone a Captains Mast for use of cannabis being the cause of discharge.  He said the Veteran's inservice diagnosis of immature personality disorder has since been retired from use but the Veteran's actions were consistent with features of an antisocial personality disorder in the modern day DSM-IV TR lacking in only one criteria of fulfilling this diagnosis.  He said this is felt to be the most reasonable explanation for his behavior at that time.  He said the features of dysthymia did not begin until 5-6 years ago by the Veteran's statement that day and these are not symptoms that would have been "silent" for decades.

VA outpatient records in October 2011 show that the Veteran was seen requesting a neurological consult for low back pain with radiation on the right side.  He said that his private doctor, Dr. Prater, had ordered an MRI in August 2011 which revealed a herniated disc at L4, L5.  He also said he had an appointment with his private surgeon, Dr. Tibbs, in November 2011, but wanted a VA consult as well.

In July 2014, the VA examiner who examined the Veteran in April 2010 provided an addendum opinion with respect to the Veteran's claimed back, neck and headache disabilities.  After reviewing all of the evidence in the Veteran's electronic claims file, she opined with respect to the Veteran's back disability that it was less likely as not that the Veteran's lumbosacral condition was caused by or a result of a fall on active duty.  The examiner reasoned that the Veteran had one instance of a fall in service with no further mention of a problem until an on-the-job injury approximately 17 years resulting in a herniated disc.  She concluded by stating that her opinion remained unchanged and there was no evidence to establish a nexus between a current lumbosacral spine condition and the Veteran's single event of a fall while on active duty.  She indicated that in addition to a record review, her opinion was based on medical training, clinical experience and expertise.  She added that there were no records showing that the Veteran had arthritis within one year of service.  

Regarding a headache disability, the examiner in July 2014 explained that as was plainly opined in the original examination, there is no evidence that the Veteran had any current disability related to a fall or knock on the head in 1975.  She said that "[the Veteran] did apparently have headaches which appear to be of a migraine-type from his wife's description, but that to try to connect these to a single MINOR injury which occurred more than 30 years earlier, with no other interim history, absolutely borders on the absurd."  She also negated service condition on a secondary basis by opining that a headache condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  She explained that there is no evidence that any current headache disability is at least as likely as not proximately caused or aggravated by service-connected disability to include the claimed lumbar spine disability.  

Regarding the Veteran's neck disability claim, the examiner in July 2014 reported that the Veteran does have some degenerative disc disease of the cervical spine which may or may not cause pain.  She added that x-ray findings do not correlate with pain.  She went on to opine that the cervical spine condition was less likely as not caused by or a result of a fall incurred during active duty.  She reasoned that there was no neck/cervical pain or findings after the initial injury and noted that x-rays show minimal findings, even less than expected of the Veteran's age.  She also negated service condition on a secondary basis by opining that a cervical condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  

In August 2014, an addendum medical opinion was obtained by the VA examining psychiatrist who examined the Veteran in April 2010.  The examiner remarked that he had never before been asked to make an addendum to a testing he performed over four years earlier and found the request rather upsetting.  He explained that personality disorders particularly those with a basis of an anti-social traits are present prior to adulthood as conduct disorders and have been routinely excluded from compensation considerations because of this ever since the examiner has been doing Compensation and Pension examination since the1990's.  He said that to think that the Veteran's psychiatric disability was worsened by his service experience is "folly".  He relayed his previous opinion in April 2010 and concluded by stating that the Veteran's behavior could not have been worsened by the service.


III.  Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden /Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Walker v. Shineki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities including arthritis and psychosis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the field of mental disorders, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing preservice origin.  38 C.F.R. § 3.303(c).  Personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation providing for veterans' compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Discussion

Headache and Lumbar and Cervical Spine Disabilities

The Veteran asserts that his claimed low back, neck, and headache disabilities stem from a fall he had in service in June 1975 when he struck his head on asphalt.  

As the facts outlined above show, the Veteran did sustain a fall in June 1975 when he fell striking his head on asphalt.  However, neither the June 1975 service treatment record associated with the fall nor any service treatment record thereafter reflect any complaints or treatment for the lumbar or cervical spines.  And while the Veteran did complain at the time of treatment in June 1975 of having a severe headache, there are no additional documented headache complaints in service.  Moreover, he was found at a November 1975 Release from Active Duty physical examination to have a normal clinical evaluation of the spine and a normal clinical neurological evaluation, and he reported on a November 1975 Report of Medical History that "[he felt] great!", denying a history of recurrent back pain or frequent of severe headache.  Here, the most probative evidence establishes that he did not have cervical or lumbar pathology during service and his reports to the contrary are not credible.  

In considering this claim under 38 C.F.R. § 3.303(b) for evidence of chronic arthritis of the lumbar spine or continuity of symptomatology, this has not been shown by the evidence of record.  Although there is a remote identification of arthritis; the service treatment records did not note characteristic manifestations of the disease process.  Rather, his spine was normal.  Here, lumbar spine arthritis was not noted, identified or diagnosed during service or within one year of service.  Furthermore, there is no showing of complaints or treatment for lumbar spine pain until after the Veteran injured his low back in a work accident in June 1993.  An MRI was taken shortly after the June 1993 accident revealing a herniated disc at L5, S1, for which the Veteran underwent microdiscectomy in July 1993.  While records show that the surgery provided sciatic relief, they also show that the Veteran continued to complain of back pain and was found by MRI in August 2011 to have a herniated disc at L4, L5.  To the extent that the Veteran reports lumbar symptoms since service, his report is inconsistent with the normal findings at separation, his denial of pertinent pathology at that time and his denial of a relevant service history when he first sought treatment.  The veteran's recent reports are not credible.  

In terms of cervical spine problems, this is not shown by the evidence until November 2009 at which time the Veteran was assessed by Kentucky River Community Care as having chronic neck pain.  Similarly, headache complaints are not shown in the records until November 2009 when Dr. Prater reported that the Veteran had had headaches "for several years".  In terms of diagnoses, the VA examiner in July 2014 noted that the Veteran had some degenerative disc disease of the cervical spine, and reported that the Veteran apparently had headaches which appeared to be of a migraine-type from his wife's description.  Similarly, the Veteran's report of headaches and cervical impairment since service is inconsistent with the service treatment records, his denials at separation and his reports when he initially sought treatment.  The Veteran and his lay informants are less probative and less credible than the contemporaneous records.

Based on the foregoing, the weight of evidence is against a chronic lumbar or cervical spine disability or headache disability since service or continuity of symptomatology after service.  Accordingly, service connection under the provisions of 38 C.F.R. § 3.303(b) has not been established.  Also, the fact that the Veteran was not found by x-ray evidence to have arthritis of the lumbar spine until many years after service does not support the grant of service connection under the provisions of 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With respect to establishing service connection on a direct basis under 38 C.F.R. § 3.303(d), there is both favorable and unfavorable evidence on file.  In terms of favorable evidence, there is the private medical opinion of Dr. Prater in November 2009 who said he had reviewed the Veteran's Navy records and that the Veteran had sustained a head injury in service in June 1975.  He went on to state that the Veteran had headaches, neck pain and back pain for several years and opined that some of his current symptoms are causally related to his head injury while serving in the Navy.  This opinion is vague as Dr. Prater does not further elaborate as to which of his current symptoms are causally related to his head injury in the Navy.  Although he goes on to state that "injuries can cause symptoms later in life and predispose one to develop degenerative spine problems later in life", this is a general statement and does not with any degree of certainty link the Veteran's postservice lumbar and cervical spine diagnoses or headaches to service.  Such an opinion is particularly essential with respect to the lumbar spine in light of the Veteran's postservice back injury in 1993 which Dr. Prater does not mention.  Medical evidence which merely indicates that the particular disorder "may or may not" exist or "may or may not" be related, is too speculative in nature to establish the presence of said disorder or the relationship thereto.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Moreover, the Court has held that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also McLendon v. Nicholson, 20 Vet App 79 (2006).  

In light of the noted deficiencies in Dr. Prater's report, it is not afforded sufficient probative value to warrant a grant of these claims.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); see also Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (finding that the Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

In contrast to Dr. Prater's opinion above, there is the VA examiner who on two occasions, in April 2010 and July 2014, negated a causal relationship between the claimed headache, lumbar and cervical spine disabilities and service.  The examiner pointed out with respect to a lumbar spine disability that the Veteran had one instance of a fall in service with no further mention of a problem until an on-the-job injury approximately 17 years resulting in a herniated disc.  She concluded in July 2014 by stating that her opinion remained unchanged and there was no evidence to establish a nexus between a current lumbosacral spine condition and the Veteran's single event of a fall while on active duty.  She also said she failed to find that the Veteran even had a cervical spine disability.  She explained that there were no neck/cervical pain or findings after the initial injury and (present) x-rays showed minimal findings, even less than expected for the Veteran's age.  As to headaches, she said that "[the Veteran] did apparently have headaches which appear to be of a migraine-type from his wife's description, but that to try to connect these to a single MINOR injury which occurred more than 30 years earlier, with no other interim history, absolutely borders on the absurd."  Unlike the private opinion by Dr. Prater in November 2009, this examiner provided rationale for her non-speculative opinion.  

As to the Veteran's statements that he has headache and lumbar and cervical disabilities related to service, the Veteran is certainly competent to testify as to his symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, even if it were competent, the Board places more value on the well-reasoned medical opinion of the VA examiner in April 2010 and July 2014 than on the lay statements of record or the unsupported private medical opinion.  Moreover, the Veteran's report of having lumbar spine problems since service is inconsistent with the July 1993 hospital records from Good Samaritan Hospital which note that prior to the June 1993 work injury the Veteran had no history of prior pain in the back or of leg problems.

Based on the foregoing, the Board finds that the weight of evidence goes against the Veteran's claims of entitlement to service connection for headaches and lumbar and cervical spine disabilities.  As the weight of evidence is against these claims, the benefit-of-the-doubt rule does not apply and these claims must be denied.  38 U.S.C.A. § 5107(b).

Acquired Psychiatric Disability

The Veteran asserts that he acquired a psychiatric disability due to his inability to adjust to military life.  In this regard, his service treatment records show that he reported to sick call in November 1975 requesting a psychiatric evaluation for his inability to adjust to the Naval service and a military discharge.  The records also note that he had multiple disciplinary actions in the past.  He was assessed as showing characteristics of an immature personality with refusal to accept responsibility for his actions and lack of goal-directed behavior.  The examiner found that he showed no motivation to adapt to the military and would probably continue to be a disciplinary burden.  The Veteran was administratively discharged from the military in November 1975 due to an immature personality.  

A VA psychiatric examiner explained in April 2010 that the Veteran's inservice diagnosis of immature personality disorder has since been retired from use but the Veteran's actions were consistent with features of an antisocial personality disorder in the modern day DSM-IV TR lacking in only one criteria of fulfilling this diagnosis.  He went on to note in the August 2014 addendum that personality disorders particularly those with a basis of an anti-social traits are present prior to adulthood as conduct disorders and have been routinely excluded from compensation considerations because of this ever since the examiner has been doing Compensation and Pension examination since the 1990's.  In this regard, per the law and regulations set out above, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation providing for veterans' compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 (1992).  Accordingly, the Veteran's inservice immature/antisocial personality diagnosis is not a recognized disease or injury for VA compensation purposes.  Id.

The Veteran has also been shown by the record to have dysthymia.  This was diagnosed by a VA examiner in April 2010 who gave the Veteran the benefit of the doubt as to the diagnosis.  However, the April 2010 VA examiner also stated that symptoms of this disability had only come about in the last five to six years which is over 25 years after service.  Thus, as the condition was not manifest in service, and symptoms did not become manifest until many years after service, the provisions for service connection under 38 C.F.R. § 3.303(a) or (b) are not warranted for this disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).

As far as the provisions of 38 C.F.R. § 3.303(d) regarding a nexus to service, the only medical evidence of record militates against this claim.  In this regard, the April 2010 VA examiner said that the features of dysthymia did not begin until five to six years earlier by the Veteran's statement that day and that these are not symptoms that would have been "silent" for decades.  He added in an August 2014 addendum that to think that the Veteran's psychiatric disability was worsened by his service experience is "folly".  

As to the Veteran's statements that he has a psychiatric disability related to service, he is certainly competent to testify as to his symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, this matter appears to be the type of medical matter as to which the courts have held lay testimony is not competent.  Even if it were competent, the Board places more value on the well-reasoned medical opinion of the VA examiner in April 2010 and August 2014 than on the lay statements.  

The Board has also considered the Veteran's SSA records which show that he was found to have depression secondary to his physical condition; namely, his back disability, as well as lay statements that he has depression secondary to his headaches.  However, as he is not service connected for a back disability or headaches, further consideration of these claims on a secondary basis under 38 C.F.R. § 3.310 is not warranted.  

Based on the foregoing, the Board finds that the weight of evidence goes against the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for lumbar spine disability is denied.

Service connection for a headache disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for acquired psychiatric disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


